Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Species C8 (figures 6 and 4D), including claims 1-20, in the reply filed on 11/21/2020 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner.  This is not found persuasive because figures 1 and 5-6 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2019/0064615) in view of Itoh et al. (US 2010/0035031).
Regarding claim 1, Lim et al. (figures 1-2) discloses a display device, comprising: 
a display having a display area, the display comprising: 
a first substrate (101) having a first side and a second side, wherein the second side is opposite to the first side; and 
an antistatic layer (130) disposed on the first side; wherein at least a portion of the antistatic layer overlaps the display area in a normal direction of the first substrate (figure 1).  
Lim et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Lim et al. is silent regarding an antistatic layer disposed on the first side and having a plurality of hollow areas.  Itoh et al. (figure 4) teaches an antistatic layer disposed on the first side and having a plurality of hollow areas (3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify antistatic layer Itoh et al. in order to achieve an optical layered body having favorable antistatic performance, self-adhesion property, and recoatability in a simple manner.
Regarding claim 2, Itoh et al. (figure 4) teaches wherein a thickness of the antistatic layer is in a range from 50 angstroms to 300 angstroms (10-500 nm; see at least claim 9).
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 3, Itoh et al. (figure 4) teaches wherein a maximum distance is between two points on an edge of at least one of the plurality of hollow areas, and the maximum distance is greater than zero and is less than or equal to a thickness of the first substrate (figure 1).  
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 4, Itoh et al. (figure 4) teaches wherein the maximum distance is greater than or equal to 5% of the thickness of the first substrate (a part of the resin particle corresponding to 5 to 50% of the particle size of the resin particle projects from the surface of the antistatic layer; see at least claim 3).  
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 5, Itoh et al. (figure 4) teaches wherein a ratio of a total area of the plurality of hollow areas to an area of the display area is greater than or equal to 50% (a part of 
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 6, Lim et al. (figures 1-2) discloses wherein a resistance of the antistatic layer is in a range from 100 ohms per square (Q/Z) to 10000 ohms per square (The antistatic layer can have a sheet resistance of 106.5 to 108.5 Ω/cm¬2; see at least paragraph 0016).  
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 7, Lim et al. (figures 1-2) discloses a conductive pad (ground pad unit 140; see at least paragraph 0034) electrically connected to the antistatic layer, and the conductive pad has a fixed potential.  
Regarding claim 8, Lim et al. (figures 1-2) discloses a second substrate (102) disposed on the second side and a conductive pad disposed on the second side, wherein the conductive pad is disposed on the second substrate and the antistatic layer is electrically connected to the conductive pad.  
Regarding claim 9, Itoh et al. 
Regarding claim 12, Lim et al. (figures 1-2) discloses the display further having a non-display area adjacent to the display area, wherein at least another portion of the antistatic layer overlaps the non-display area in the normal direction of the first substrate (AA and NA).  
Regarding claim 13, Lim et al. (figures 1-2) discloses a conductive pad (120) electrically connected to the antistatic layer, wherein the conductive pad is disposed in the non-display area.  
Regarding claim 14, Lim et al. (figures 1-2) discloses wherein the conductive pad is electrically connected to the antistatic layer through a conductive adhesive (140).  
Regarding claim 15, Itoh et al. (figure 4) teaches wherein the plurality of hollow areas are connected.  
Regarding claim 16, Itoh et al. (figure 4) teaches wherein the antistatic layer comprises a plurality of boundary lines, and the plurality of hollow areas is surrounded by the plurality of boundary lines (around 2).  
Regarding claim 17, Itoh et al. (figure 4) teaches wherein a portion of the plurality of boundary lines is linear and a portion of the plurality of boundary lines is non- linear (around 2).  
Regarding claim 18, Itoh et al. (figure 4) teaches wherein the plurality of hollow areas are partially closed and partially non-closed.  
Regarding claim 19, Lim et al. as modified by Itoh et al. teaches the limitation as shown in the rejection of claim 1 above.  Lim et al. as modified by Itoh et al. does not disclose reflectivity but obvious to optimize the reflectivity of the antistatic layer to be in a range from 0 % to 10 %.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reflectivity of the antistatic layer in order to reduce the static electricity, simplify a process for grounding an antistatic layer and reduce a bezel width.   In addition, it has been held that where the 
Regarding claim 20, Lim et al. (figures 1-2) discloses a cover plate and an adhesive layer disposed on the polarizing plate.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. in view of Itoh et al.; further in view of Choi et al. (US 2006/0251844).
Regarding claim 10, Lim et al. (figures 1-2) discloses wherein the display further comprises a polarizing plate disposed on the first side of the first substrate.  However, Lim et al. as modified by Itoh et al. is silent regarding an antistatic layer disposed on the first side and having a plurality of hollow areas.  Choi et al. (figure 2) teaches a material of the polarizing plate (100) comprises a plurality of conductive particles (150; see at least paragraph 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify polarizing layer as taught by Choi et al. in order to  absorb electric charges and improve the light transmittance of the polarizer.
Regarding claim 11, Choi et al. (figure 2) teaches wherein a resistance of the polarizing plate is in a range from 10^9 ohms per square (Q/D) to 10^12 ohms per square (table 1).  
One of ordinary skill in the art at the time of the invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871